DETAILED CORRESPONDENCE
This action is in response to the filing of the 06/11/2019. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Riefe (US  20170293306). 

Claim 1, Riefe discloses a method, comprising:
detecting a continuous rotary input on a touchscreen of a portable device in communication with a vehicle [see Figs 2 – 3 and p0003, p0014 – p0016, and Cl. 3 - Referring now to FIGS. 2 and 3, alternate locations of the touch screen 20 are illustrated. In some embodiments, the touch screen 20 is located on a display of a laptop computer 40 (FIG. 2) or a portable device 50 (FIG. 3), such as a cellular phone or a tablet. In such embodiments, the laptop 40 or the portable device 50 is in wired or wireless communication with the advanced driving assist system to communicate the user inputs from the device to the advanced driving assist system for control of a vehicle steering system controller (e.g., electrical assisted power steering mechanism)]; 
and 
actuating a steering component of the vehicle based on the steering angle and the steering direction [see p0016 - the laptop 40 or the portable device 50 is in wired or wireless communication with the advanced driving assist system to communicate the user inputs from the device to the advanced driving assist system for control of a vehicle steering system controller (e.g., electrical assisted power steering mechanism)].
Riefe does not specifically disclose determining a steering angle and a steering direction based on a radius and rotational direction of the continuous rotary input. 
However, Riefe does disclose a touch screen 20 includes a steering control image 30 displayed thereon. In one embodiment, the steering control image 30 is at least one camera image illustrating an environment surrounding the autonomous vehicle mapped out with cameras and/or proximity sensors. In such an embodiment, a user may trace a desired path with a finger on the touch screen to program a steering path to maneuver the vehicle within the surrounding environment; the virtual steering wheel 32 provides an interactive control that is visually similar to a steering wheel. The virtual steering wheel 32 may be rotated by the user to input steering commands in the secondary steering mode. In some embodiments, a keyboard may be provided to serve as an interface for operator input [see Fig 3 and p0015].
 The Examiner understands Riefe to teach that with the steering of the wheel on the touch pad, since it is in the shape of a circle, a person steering a vehicle would trace their finger around what would be the radius of the picture of a wheel; see fig 3 - while tracing the wheel, a steering direction and angle is inputted. 
Therefore, it would have been obvious to include in Riefe the step of determining a steering angle and a steering direction based on a radius and rotational direction of the continuous rotary input, as suggested and taught by Riefe, providing driving control with minimal driver intervention to reduce the driving burden on the driver and perform highly specialized steering functions [see Riefe – p 0002].
	

Claim 11, Riefe discloses a system, comprising a computer including a processor and a memory, the memory storing instructions executable by the processor to [Riefe’s steering system is attached to the autonomous vehicle – see Abst]; 
detect a continuous rotary input on a touchscreen of a portable device in communication with a vehicle  [see Figs 2 – 3 and p0003, p0014 – p0016, and Cl. 3 - Referring now to FIGS. 2 and 3, alternate locations of the touch screen 20 are illustrated. In some embodiments, the touch screen 20 is located on a display of a laptop computer 40 (FIG. 2) or a portable device 50 (FIG. 3), such as a cellular phone or a tablet. In such embodiments, the laptop 40 or the portable device 50 is in wired or wireless communication with the advanced driving assist system to communicate the user inputs from the device to the advanced driving assist system for control of a vehicle steering system controller (e.g., electrical assisted power steering mechanism)]; 
actuate a steering component of the vehicle based on the steering angle and the steering direction [see p0016 - the laptop 40 or the portable device 50 is in wired or wireless communication with the advanced driving assist system to communicate the user inputs from the device to the advanced driving assist system for control of a vehicle steering system controller (e.g., electrical assisted power steering mechanism)].
Riefe does not specifically disclose determine a steering angle and a steering direction based on a radius and rotational direction of the continuous rotary input. 
However, Riefe does disclose a touch screen 20 includes a steering control image 30 displayed thereon. In one embodiment, the steering control image 30 is at least one camera image illustrating an environment surrounding the autonomous vehicle mapped out with cameras and/or proximity sensors. In such an embodiment, a user may trace a desired path with a finger on the touch screen to program a steering path to maneuver the vehicle within the surrounding environment; the virtual steering wheel 32 provides an interactive control that is visually similar to a steering wheel. The virtual steering wheel 32 may be rotated by the user to input steering commands in the secondary steering mode. In some embodiments, a keyboard may be provided to serve as an interface for operator input [see Fig 3 and p0015].
 The Examiner understands Riefe to teach that with the steering of the wheel on the touch pad, since it is in the shape of a circle, a person steering a vehicle would trace 
Therefore, it would have been obvious to include in Riefe to determine a steering angle and a steering direction based on a radius and rotational direction of the continuous rotary input, as suggested and taught by Riefe, providing driving control with minimal driver intervention to reduce the driving burden on the driver and perform highly specialized steering functions [see Riefe – p 0002].


Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over  Riefe (US  20170293306) and Herzog (US 20180299885).

Claim 2, Riefe discloses the method of claim 1, but does not specifically disclose further comprising, upon detecting the vehicle is stopped, displaying at least one of a gear selector and a speed selector on the touchscreen.
However, Herzog discloses a backing system and method for a vehicle and trailer includes a wireless control device in communication with an electronic control unit.
Further disclosing, a mobile device 116 and a backing system 114. For example, once a status bar 52 shows that the device 116 is connected to the vehicle 10 via the ECU 22 then the emergency stop 136E may be depressed. Once this has been done and the red emergency stop 136E lights up then the mobile device 116 is in control of the vehicle 10. The user must press and hold the brake 136A in order to shift gears. To steer the user physically tilts the device 116, although other options of control are possible utilizing the [see Fig 3 and p0036].  
Herzog does not specifically teach that it displays it upon detecting the vehicle has stopped, however the gear selector is not available unless the vehicle is stopped, so the Examiner uses Herzog to teach that it would be obvious to those skilled in the art to include displaying a means for moving the vehicle only when the vehicle is in the stop mode.  This is implemented as a safety feature [see Herzog – p0039]. 
Therefore, it would have been obvious to modify Riefe, to include upon detecting the vehicle is stopped, displaying at least one of a gear selector and a speed selector on the touchscreen, as suggested and taught by Herzog, see above, providing continuing movement of the vehicle and trailer assembly remotely.

Claim 12, Riefe disclosing the system of claim 11, but does not specifically disclose wherein the instructions further include instructions to, upon detecting the vehicle is stopped, display at least one of a gear selector and a speed selector on the touchscreen.
However, Herzog discloses a backing system and method for a vehicle and trailer includes a wireless control device in communication with an electronic control unit.
Further disclosing, a mobile device 116 and a backing system 114. For example, once a status bar 52 shows that the device 116 is connected to the vehicle 10 via the ECU 22 then the emergency stop 136E may be depressed. Once this has been done and the red emergency stop 136E lights up then the mobile device 116 is in control of the vehicle 10. The user must press and hold the brake 136A in order to shift gears. To steer the user physically tilts the device 116, although other options of control are possible utilizing the [see Fig 3 and p0036]. 
Herzog does not specifically teach that it displays it upon detecting the vehicle has stopped, however the gear selector is not available unless the vehicle is stopped, so the Examiner uses Herzog to teach that it would be obvious to those skilled in the art to include displaying a means for moving the vehicle only when the vehicle is in the stop mode.  This is implemented as a safety feature [see Herzog – p0039]. 
Therefore, it would have been obvious to modify Riefe, to include instructions to, upon detecting the vehicle is stopped, displaying at least one of a gear selector and a speed selector on the touchscreen, as suggested and taught by Herzog, providing continuing movement of the vehicle and trailer assembly remotely.


Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Riefe (US  20170293306) and Delbari (US 20200142395). 
	
	Claim 9, Riefe discloses the method of claim 1, but does not specifically disclose further comprising operating the vehicle along a straight path based on one of detecting the steering angle below a radius threshold, detecting a button pressed on the portable device, and detecting a continuous non-rotary input.
However, Delbari discloses the remote vehicle control 140 can be a portable device including a memory, a processor. The remote vehicle control 140 further includes one or more input means to provide input to the remote vehicle control 140 such as a touchscreen, buttons, levers or joysticks, etc., as well as hardware and software for wireless communications such as are known and/or described herein. Accordingly, the remote vehicle control 140 may be any one of a variety of computing devices including a processor and a memory, e.g., a smartphone, a tablet, a game controller, etc. The remote vehicle control 140 may communicate with the vehicle communications module 130 via wireless communication. The throttle 162 is moveable, e.g., along the y-axis, between a forward position, a rearward position, and a standstill position between the forward position and the rearward position. The throttle 162 is in the standstill position when the throttle 162 is substantially aligned with the x-axis. For example, the standstill position of the throttle 162 is shown in solid lines in FIG. 2. The throttle 162 is in the forward position when the throttle 162 is moved toward the switch 161, as shown in hidden lines in FIG. 2. For example, the straight position of the steering output, e.g., the throttle 162, is shown in solid lines in FIG. 2. The steering output is in the left position when the steering output, e.g., the throttle 162, is moved to the left, i.e., away from a palm of the hand as shown in hidden lines in FIG. 2. The steering control is moved to control the direction the vehicle 105 travels, e.g., straight, turn left, or turn right. Under normal operating conditions, i.e., no input from the user, the steering control is in the straight position. In other words, the user moves the steering control, e.g., along the x-axis, to one of the left position or the right position. When the steering control is moved to one of the left position or the right position, the remote vehicle control 140 can transmit a signal to the vehicle computer 110. The vehicle computer 110 is programmed to actuate a steering component 125 to turn the vehicle 105 left or right, respectively [see Fig 2 and p0035 – p0042]. 


Claim 19, Riefe discloses the system of claim 11, but does not specifically disclose  wherein the instructions further include instructions to operate the vehicle along a straight path based on one of detecting the steering angle below a radius threshold, detecting a button pressed on the portable device, and detecting a continuous non-rotary input.
However, Delbari discloses the remote vehicle control 140 can be a portable device including a memory, a processor. The remote vehicle control 140 further includes one or more input means to provide input to the remote vehicle control 140 such as a touchscreen, buttons, levers or joysticks, etc., as well as hardware and software for wireless communications such as are known and/or described herein. Accordingly, the remote vehicle control 140 may be any one of a variety of computing devices including a processor and a memory, e.g., a smartphone, a tablet, a game controller, etc. The remote vehicle control 140 may communicate with the vehicle communications module 130 via wireless communication. The throttle 162 is moveable, e.g., along the y-axis, between a forward position, a rearward position, and a standstill position between the forward position and the rearward position. The throttle 162 is in the standstill position when the throttle 162 The steering control is moved to control the direction the vehicle 105 travels, e.g., straight, turn left, or turn right. Under normal operating conditions, i.e., no input from the user, the steering control is in the straight position. In other words, the user moves the steering control, e.g., along the x-axis, to one of the left position or the right position. When the steering control is moved to one of the left position or the right position, the remote vehicle control 140 can transmit a signal to the vehicle computer 110. The vehicle computer 110 is programmed to actuate a steering component 125 to turn the vehicle 105 left or right, respectively [see Fig 2 and p0035 – p0042]. 
Therefore, it would have been obvious to modify Riefe, to include wherein the instructions further include instructions to operate the vehicle along a straight path based on one of detecting the steering angle below a radius threshold, detecting a button pressed on the portable device, and detecting a continuous non-rotary input, as suggested and taught by Delbari, providing a remote vehicle control including activation means for a human to control or operate the vehicle in a safe and efficient way. 




Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Riefe (US 20170293306) in view of Yamashita (US 20170259850). 

Claim 10, Riefe discloses the method of claim 1, but does not specifically disclose further comprising displaying an indicator on the touchscreen based on the steering angle and the steering direction of the continuous rotary input.
Yamashita discloses a parking assistance device and method which includes a detection unit that detects a parkable area in a surrounding area of a vehicle.
Further disclosing, screen 12a includes a first display area 80 displaying a control status and operation instructions to the user during the parking assistance control and a second display area 82. The steering symbol 84 is lighted so as to provide a notification of the performance of the automatic steering when the steering control by the guidance control unit 40 is being performed. The steering symbol 84 may be displayed in a rotation angle corresponding to an actual steering angle. The surroundings detection symbol 86 arranges individual symbols around a vehicle symbol and can be configured, when an obstacle is present within a warning distance set in advance based on the detection result of the detection unit 32, to light an individual symbol indicating its presence direction. The individual symbol may be displayed in "blue," for example, in a steady state and may be changed from "blue" to "red" when an obstacle to be warned is detected. The completion indicator 88 has an indicator 88a indicating a period until the completion of the guidance by increasing and [see p0061].
Therefore, it would have been obvious to modify Riefe, to include displaying an indicator on the touchscreen based on the steering angle and the steering direction of the continuous rotary input, as suggested and taught by Yamashita, providing display contents of the screen and the display item may be changed, or the display mode may be changed as needed. 

Claim 20, Riefe discloses the method of claim 11, but does not specifically disclose wherein the instructions further include instructions to display an indicator on the touchscreen based on the steering angle and the steering direction of the continuous rotary input.
Yamashita discloses a parking assistance device and method which includes a detection unit that detects a parkable area in a surrounding area of a vehicle.
Further disclosing, screen 12a includes a first display area 80 displaying a control status and operation instructions to the user during the parking assistance control and a second display area 82. The steering symbol 84 is lighted so as to provide a notification of the performance of the automatic steering when the steering control by the guidance control unit 40 is being performed. The steering symbol 84 may be displayed in a rotation angle corresponding to an actual steering angle. The surroundings detection symbol 86 arranges individual symbols around a vehicle symbol and can be configured, when an obstacle is present within a [see p0061].
Therefore, it would have been obvious to modify Riefe, to include wherein the instructions further include instructions to display an indicator on the touchscreen based on the steering angle and the steering direction of the continuous rotary input, as suggested and taught by Yamashita, providing display contents of the screen and a display item may be changed, or the display mode may be changed as needed. 

Allowable Subject Matter
Claims 3 – 8 and 13 – 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.











Conclusion
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE LAROSE whose telephone number is (313)446-4856.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



	
/Renee M. LaRose/
Examiner, Art Unit 3666
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666